DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the arguments set forth on page 7 of the remarks dated 2/17/2021.  
Specifically regarding the allowability of independent claim 1: The prior art of record does not disclose an optical system comprising “wherein the second lens unit moves in focusing, thereby changing a distance between the first lens unit and the 
Specifically regarding the allowability of independent claim 15: The prior art of record does not disclose an image capturing apparatus comprising “wherein the second lens unit moves in focusing, thereby changing a distance between the first lens unit and the second lens unit and between the second lens unit and the third lens unit, wherein a focal length of a whole of the second lens unit is positive”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claim 16 is allowable due to pendency on independent claim 15.
Specifically regarding the allowability of independent claim 17: The prior art of record does not disclose an optical system comprising “wherein the second lens unit moves in focusing, thereby changing a distance between the first lens unit and the second lens unit and between the second lens unit and the third lens unit, wherein a focal length of a whole of the second lens unit is positive”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 18-20 are allowable due to pendency on independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gyoda et al (U.S. Patent Publication 2017/0351059), Iwamoto et al (U.S. Patent Publication 2018/0095242) and Hosoi et al (U.S. Patent Publication 2020/0026047) all teach three-group optical systems wherein the second lens group moves for focusing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872